internal_revenue_service department of the treasury index number 468b washington dc vem on person to contact telephone number refer reply to cc dom it a 1-plr-114961-98 date i908 legend bankruptcy court trust parent subsidiary n i b date state city dear t i this responds to your request dated date in which you request rulings on behalf of parent and subsidiary specifically you request the following rulings the trust will constitute a qualified_settlement_fund within the meaning of sec_1_468b-1 of the income_tax regulations the trust will be taxed on its modified gross_income under sec_1_468b-2 of the regulations and the transfer to the trust of certain assets by or on behaif of parent and subsidiary will not be includible in the modified gross_income of the trust pursuant to sec_1_468b-2 of the regulations facts subsidiary is a wholly-owned subsidiary of parent and is a member of the affiliated_group_of_corporations of which parent is the common parent subsidiary previously installed a materials containing b exposure to which has been known to cause disease thousands of b-related personal injury claims have been filed against subsidiary although parent was never involved in the a business personal injury claims have also been filed against it in an effort to resolve the personal injury claims subsidiary filed on date a petition for bankruptcy under chapter of the united_states bankruptcy code the plan_of_reorganization provides for the establishment of the trust which will assume all liabilities and obligations of subsidiary and parent relating to b claims and will provide for the partial payment of these claims by virtue of certain injunctions issued under the united_states bankruptcy code all b-related claims against parent subsidiary and their insurance carriers can be asserted only against the trust and no such claims can be directly asserted or pursued against parent subsidiary or their insurance carriers parent and subsidiary have insurance coverage for the b-related claims the extent of subsidiary's coverage is in litigation parent subsidiary and their liability insurance carriers will transfer to the trust the following assets common_stock of subsidiary as reorganized under the bankruptcy plan cash insurance proceeds the right to receive insurance proceeds proceeds from the lease sale_or_other_disposition of certain real_estate located in city and the right to receive such proceeds the trust will be subject_to the continuing jurisdiction of the bankruptcy court and will be a_trust under state law applicable law sec_468b of the internal_revenue_code code provides that nothing in any provision of law will be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 of the regulations regarding qualified settlement funds sec_1_468b-1 of the regulations provides in part that a fund account or trust is a qualified_settlement_fund if- it is established pursuant to an order of or is approved by a court of law or other governmental authority and is subject_to the continuing jurisdiction of such authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of tort breach of contract or violation of law and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related parties sec_1_468b-2 provides that a qualified_settlement_fund is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 sec_1_468b-2 provides that the term modified gross_income means gross_income as defined in sec_61 computed with certain modifications under séction 468b-2 b amounts transferred to a qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are generally excluded from gross_income of the qualified_settlement_fund however dividends on stock of a transferor or related_person interest on debt of a transferor or related_person and payments in compensation_for late or delayed transfers are not excluded from the gross_income of the qualified_settlement_fund analysis and conclusion based on the information provided and the representations made we conclude as follows the trust will constitute a qualified_settlement_fund under sec_1_468b-1 of the regulations since the three requirements for a qualified_settlement_fund will be satisfied first the trust will be established pursuant to an order of the bankruptcy court and will be subject_to that court's continuing jurisdiction second the trust will be established to resolve or satisfy one or more claims that have resulted from an event or related series of events that has occurred the installation of materials containing b and that has given rise to at least one claim asserting tort liability third the trust will be a_trust under state law the trust is subject_to tax on its modified gross_income as provided by sec_1_468b-2 of the regulations the transfers to the trust of the assets described above will not be includible in the modified gross_income of the trust pursuant to sec_1 -468b-2 b of the regulations except as set forth above no opinion is expressed regarding the federal tax treatment of this transaction under any other provision of the code specifically no opinion is expressed with respect to the tax treatment of subsidiary and parent as a result of the transactions referred to above this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file the original of this letter is being sent to your representative and a copy to you sincerely yours assistant chief_counsel income_tax accounting chief branch
